Reissue Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Declaration
The substitute reissue declaration filed 8/10/2021 is accepted and serves to overcome the 35 USC 251 rejection.

Terminal Disclaimer
The terminal disclaimer filed on 8/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents No. 8,836,922 and RE48,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The double patenting rejections of Claims 21-32 are hereby withdrawn based on the Terminal Disclaimer of 8/10/21.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject
matter:  the references of record fail to teach or reasonably suggest a combination of
three salient features of the claims including a partial transmission and detection

reflected light and a plurality of light sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


 Conferees:  /BMF/ and /GAS/